DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 8 of U.S. Patent No. 10,579,962. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

US Patent 10,579,962
Application 16/651,675
receive an image captured by a camera;

recognize a position of a first product and a second product from the image on which a plurality of products and a shelf label are imaged;
recognize the shelf label indicating information of each product from the image;
acquiring a position of an advertisement associated with a product and a position of the product by analyzing an image in which the product and the advertisement are disposed on a shelf rack are captured;
determine a pricing error based on a first distance from the first product to the shelf label and a second distance from the second product to the shelf label; and
determining whether or not a relation between the position of the product and the position of the advertisement (determine distance between product and shelf label (e.g. advertisement) satisfies a criterion; and 
control a display monitor to display the image including the recognized first product or the 
outputting information indicating the determination result.






Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 2=19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Specifically, claims 1 – 19 are directed toward at least one judicial exception without significantly more. In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
Claim 10, representative of claims 1 and 19 is directed towards a method, which is a statutory category of invention. Although, claim 10 is directed toward a statutory category of invention, the claim appears to be directed toward a judicial exception namely an abstract idea. 
Acquiring an image/photograph of a shelf on which products are positioned and an advertising which is visible near the shelf, examine/review the image/photograph to determine whether the product and the advertising in the capture image/photograph satisfy a criterion, and present the results of the determination, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of organizing certain methods of human activity related to advertising, marketing or sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because, in particular, the claim recites gathering information (photograph) using a device like a camera (primary device), examining the gathered information (photograph) to determine whether the product and advertisement captured image satisfy the product placement criterion, and presenting/providing the determined results on some secondary device. The primary device and secondary device in both these steps is recited at a high-level of generality (i.e. as a generic device performing generic computer functions of transmitting and receiving information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, outputting information indicating the determination result on some secondary device amounts to insignificant extra-solution activity.
The combination of these additional elements in no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits of practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim recites the additional elements of an 
As for dependent claims 12 and 3, these claims recite limitations that further define the same abstract idea of defining of the criterion to be a distance threshold, that further define the same abstract idea noted in claim 10, These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claims 13 and 4, these claims recite limitations that further define the same abstract idea of how the products are put on the shelf, that further define the same abstract idea noted in claim 10, These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claims 14 and 5, these claims recite limitations that further define the same abstract idea of determining how the product are displayed on the shelf, that further define the same abstract idea noted in claim 10, These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons 
As for dependent claims 15 and 6, these claims recite limitations that further define the same abstract idea of determining how shelf labels are affixed on the shelf, that further define the same abstract idea noted in claim 10, These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claims 16 and 7, these claims recite limitations that further define the same abstract idea of determining whether the advertisement is placed near the shelf as per the criterion, that further define the same abstract idea noted in claim 10, These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claims 17 and 8, these claims recite limitations that further define the same abstract idea of generating results which will be presented on the secondary device, that further define the same abstract idea noted in claim 10, These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
As for dependent claims 18 and 9, these claims recite limitations that further define the same abstract idea of determining next time interval to capture the image, that further define the same abstract idea noted in claim 10, These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.
These claims do not contain any further additional elements per step 2A, prong 2. Therefore, they are considered patent ineligible for the reasons given above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 10 representative of claims 1 and 19 recites the limitation(s):
acquiring a position of an advertisement associated with a product and a position of the product by analyzing an image in which the product and the advertisement are disposed on a shelf rack are captured; determining whether or not a relation between the position of the product and the position of the advertisement satisfies a criterion; and outputting information indicating the determination result. However, these limitation are confusing. Applicant has not positively claimed scope of claimed limitation. Is applicant claiming inventory management (see at least claims 9 and 18), however claimed invention fails to keep track of sales, or claimed invention is directed to determining how the store is stocked, however claimed fails to monitor stocking of the shelves, or applicant is claiming something else.
Dependent claims 2 – 9 and 11 – 19 inherit the deficiencies of parent claims 1 and 10 they claim dependency from and are also rejected under 35 U.S.C. 112(b) or (for pre-AIA ) 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or (for pre-AIA ) the applicant regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. US Publication 2017/0178226 in view of Hamilton et al. US Publication 2008/0306787.

Regarding claims 10, 1 and 19, Graham teaches system and method for making suggestions based on planogram matching. Gram teaches system and method comprising:
an information processing apparatus [Graham, Fig. 1, Fig. 2 and associated disclosure]; 
acquiring a position of the product by analyzing an image in which the product are disposed on a shelf rack are captured (Graham, the image processing module receives one or more images and determines a plurality of objects from the one or more images) [Graham, 0168]; 
Graham does not explicitly recite acquiring a position of an advertisement associated with a product by analyzing an image in which the product and the advertisement are disposed on a shelf rack. However, Hamilton teaches system and method for measuring retail store display (e.g. shelf rack) compliance. Hamilton teaches analyzing of one or more captured images and identification information (e.g. labels, product label advertising the product), and 
Graham in view of Hamilton teaches system and method further comprising:
acquiring a position of an advertisement associated with a product and a position of the product by analyzing an image in which the product and the advertisement are disposed on a shelf rack are captured (Hamilton, analyzing of one or more captured images and identification information (e.g. labels, product label advertising the product), and generation one or more summary reports or one or more alerts based upon analysis [Hamilton, 0008]; 
determining whether or not a relation between the position of the product and the position of the advertisement satisfies a criterion (Graham, determine condition from the data stream, generate advice for performing a corrective action based on the condition) [Graham, 0169]; and 
outputting information indicating the determination result (Graham, transmit the advice and the portion of data to a user for performing the corrective action) [Graham, 0169]. 

Regarding claims 11 and 2, Graham in view of Hamilton teaches system and method, wherein the determination unit reads the criterion from a storage unit that stores the criterion for each type of the product, each product, each type of the advertisement, or each advertisement (Graham, image processing module identifies objects in the one or more images based on extracting features from the one or more images and matching the extracted features to those features stored in the data storage for recognition) [Graham, 0168]. 


Regarding claims 12 and 3, Graham in view of Hamilton teaches system and method, wherein the criterion indicates a distance between the product and the advertisement (Graham, gap detection module determines whether the distance is greater than the gap threshold) [Graham, 0208]. 

Regarding claims 13 and 4, Graham in view of Hamilton teaches system and method, wherein the shelf rack includes a plurality of tiers [Hamilton, Fig. 4 and associated disclosure], the method comprising: 
determining whether or not a one-dimensional position of the product in a height direction of the image overlaps a one-dimensional position of the advertisement in the height direction of the image, or whether or not a one-dimensional position of the product in a width direction of the image overlaps a one-dimensional position of the advertisement in the width direction of the image (Graham, gap detection module determines whether the distance is greater than the gap threshold) [Graham, 0208]. 

Regarding claims 14 and 5, Graham in view of Hamilton teaches system and method further comprising: 
determining a type of the product and a type of a product as a target of the advertisement, by analyzing the image (Graham, the image may be of a shelf stocking breakfast cereal boxes in a retail supermarket) [Graham, 0069]; and 
determining whether or not the determined type of the product coincides with the determined type of the product as the target of the advertisement, in addition to the determination of the criterion (Hamilton, analyzing of one or more captured images and identification information (e.g. labels, product label advertising the product), and generation one or more summary reports or one or more alerts based upon analysis [Hamilton, 0008]. 

Regarding claims 15 and 6, Graham in view of Hamilton teaches system and method further comprising: 
determining a position of a shelf label provided on the shelf rack and a type of a product as a target of the shelf label (Graham, the image may be of a shelf stocking breakfast cereal boxes in a retail supermarket) [Graham, 0069]; and 
determining whether or not a type of a product as a target of the advertisement coincides with a type of a product as a target of a shelf label nearest to the advertisement (Hamilton, analyzing of one or more captured images and identification information (e.g. labels, product label advertising the product), and generation one or more summary reports or one or more alerts based upon analysis [Hamilton, 0008]. 

Regarding claims 16 and 7, Graham in view of Hamilton teaches system and method further comprising: determining whether or not the position of the advertisement satisfies a second criterion different from the criterion (Graham, the image processiong module may determine the location of product A relative to product B from a competitor, or the location of product A relative to other points of reference (e.g. light source, a sign). 

Regarding claims 17 and 8, Graham in view of Hamilton teaches system and method further comprising: reading a period in which the advertisement is to be posted for each type of the advertisement, from a storage unit that stores the period, and determining whether or not date and time on which the image is captured is included in the period (Graham, the image processing module receives images captured at different time and provides time series data of objects to the data stream generator) [Graham, 0098]. 


Regarding claims 18 and 9, Graham in view of Hamilton teaches system and method further comprising: generating information indicating a relation between the determination result and sales of the product in a period in which the advertisement is posted, and outputting the generated information (Hamilton, The reporting engine analyzes and compiles the information stored in the repository together with other external data repository (for example, sales information, inventory information) and generates a summary of the information and/or one or more alerts) [Hamilton, 0033].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810.  The examiner can normally be reached on Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571.272.6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        

April 15, 2021